Title: Abigail Adams to Thomas Boylston Adams, 4 April 1798
From: Adams, Abigail
To: Adams, Thomas Boylston


        
          
            my dear son
            Philadelphia April 4th 1798
          
          To know that one Cannot freely say that Black, is Black; even tho it be “darkness visible,” or that white is white, tho the new fallen snow is not purer, is fettering ones faculties, as well as restraining ones pen. Yet in such perilious Times as the present, freely to discuss motives which lead to measures, or to Characterize the Actors “who fret and Strut their hour upon the stage” would not be prudent in me Considering where I stand. In writing to your Brother, and to you, I am constantly considering what, I may not write accordingly my Letters can afford you but little informaiton or entertainment. our publick affairs grow too serious to be speculated upon; Of one thing however you may rest assured, that the Present Helms Man will quit his station sooner than Sacrifice the honour, interests, and independance of our Country to any Foreign Nation or Power, and He who is resolved to hazard his existance, rather than abandon those objects, must have a superiour advantage over those, who are resolved to yeald rather than carry their resistance beyond a certain point.
          If we do not oppose, even by force the Fraternal embraces of our Allies, they will prove as fatal to us as the poisoned shirt of Dajanire. happy for us that old ocean Rolls between us.
          You cannot Wonder that I wait with impatience to hear from you. I chide the tardy vessels, and abhor the piratical Search
          I wrote to you a week since by a Mr Millar from this city who has saild for Hamburgh and who gave us some reason to hope, that he would visit Berlin before his return; he is the son of a Mr magnus Millar of this place Merchant.
          Some of your old acquaintance here remember you with affection; and kindly inquire after you. Miss Wescot is yet unmarried and very lovely still. Miss Wilson is in ill Health, and much dejected with the embarressments of her Fathers affairs, which wholy preve[nt] him from residing here. She is an amiable Girl. many of those whom you knew as Children; have in the course of three

years, come forward into society since you left this city, and in the drawing Room is frequently to bee seen an assemblage of as much Beauty and elegance, as is to be met with in any foreign Court
          My son keep thy Heart with all diligence, not doubting but there is in reserve for you a Crown! a Crown! doth not the scripture say, a virtuous Woman is a Crown to her Husband!
          With the tenderest solisitude / For your happiness I am most affectionatly / Your Mother
          
            A Adams
          
        
        
          Louissa & other Friends desire to be rememberd your Brother & Sister were well
        
      